DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment	
	The claim amendments filed on 04/15/2022 have been entered.  Claims 1-87 are cancelled, claims 88-100 remain pending in the application.
	
	
Response to Arguments
	A new ground(s) of rejection is made infra in view of Cheng et al (US 6,673,105 B1) in view of Walter et al (US 2009/0258960 A1) addressing all of the claim limitations as necessitated by amendment.  

Election/Restrictions
Newly submitted claims 94-100 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
This application contains claims directed to the following patentably distinct processes.
Group I- Claims 88-93, drawn to a method for bonding a fabric material to a stent comprising a metal alloy comprising chemical surface treating, classified in B05D3/00
Group II- Claims 94-100, drawn to a method for bonding a fabric material to a stent comprising a metal alloy by solvent bonding, classified in B29C63/34.
The processes are independent or distinct because Group I is directed towards a method for bonding a fabric material to a stent comprising a metal alloy by surface-treating with subsequent application of heat and pressure which was examined in the original filed claims, while Group II is directed towards a method for bonding a fabric material to a stent comprising a metal alloy by solvent bonding which is distinct from Group I and was not claimed in the originally filed set of claims. 
	There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the inventions have acquired a separate status in the art in view of their different classification, the inventions have acquired a separate status in the art due to their recognized divergent subject matter, and/or the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 94-100 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Objections
Claim 93 is objected to because of the following informalities:  
Claim 93 reads “wherein a melting point the fabric material”, the examiner suggests amending the claim to read “wherein a melting point of the fabric material”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 88, and 90-92 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et al (US 6,673,105 B1).

	Regarding claim 88, Cheng discloses a method for bonding a fabric material to a stent comprising a metal alloy (abstract, column 5, lines 27-31), the stent formed by a network of struts (Figure 2), the method comprising: 
surface-treating at least some surfaces of the struts, the surface-treating including chemical surface-treating (Figure 2A, item 35; column 5, lines 62-65; column 6, lines 4-10);
b. coating at least some of the surfaces of the struts with a polymer binder (Figure 2A, item 36; column 5, line 62-column 6, line 3); and
c. engaging the fabric material (Figure 2, item 30; column 5, lines 47-58) with at least some of the coated surfaces of the struts so as to bond the fabric material to the stent (column 5, line 66- column 6, line 3)
the engaging including applying heat and pressure to cause the polymer binder to flow (column 6, lines 48-55).
	Regarding claim 90, Cheng discloses wherein the surface-treating includes surface- treating all of the surfaces of the struts (column 6, lines 23-26 describes methods that would apply the surface treatment to all surfaces of the struts).  
	Regarding claim 91, Cheng discloses wherein the coating includes coating all of the surface-treated surfaces of the struts (column 6, lines 34-38 describes methods that would apply the coating to all of the surface-treated surfaces of the struts).  
	Regarding claim 92, Cheng discloses wherein the surface-treating includes at least one of etching, eroding, and dipping (column 6, lines 23-26).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 89 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al (US 6,673,105 B1) in view of Walter et al (US 2009/0258960 A1).

Regarding claim 89, Cheng discloses the invention substantially as claimed.
However, Cheng does not disclose before the engaging: surface-treating a surface of the fabric material.
Walter teaches surface-treating a surface of the fabric material (see Walter, paragraph 0013).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Cheng by surface-treating a surface of the fabric material as taught by Walter because a textured surface which results from the surface treatment of Walter increases bond strength, which will result in increased retention of the fabric material to the metal alloy (see Walter, paragraph 0007).

Claim 93 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al (US 6,673,105 B1).

	Regarding 93, Cheng does not specifically disclose wherein a melting point of the fabric material is greater than the melting point of the polymer by at least 10°C.
	However, Cheng does teach that the polymer is heated to above the melting point of the polymer binder, but below the melting point of the fabric (i.e. ePTFE) because heating below the melt temperature of the ePTFE preserves the microporous structure and elasticity of the expandable ePTFE coating (see Cheng, column 6, lines 56-59).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide wherein a melting point of the fabric material is greater than the melting point of the polymer by at least 10°C because this would maintain the microporous structure and elasticity of the fabric material as taught by Cheng. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA LYNEE ZIMMERMAN whose telephone number is (313)446-4864. The examiner can normally be reached Mon. 8:30 AM-6:30 PM, Tues. - Fri. 8:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA LYNEE ZIMMERMAN/Examiner, Art Unit 3774                                                                                                                                                                                                        
/BRIAN A DUKERT/Primary Examiner, Art Unit 3774